UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2013 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 66-0323724 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 South River Road Des Plaines, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. At the 2013 annual meeting of the holders of the common stock of Schawk, Inc. (the “Company”) held on May15, 2013, stockholders elected each of the director nominees to the Company’s board of directors.The results of the voting on the election of directors were as follows: Votes For Votes Withheld Broker Non-Votes Clarence W. Schawk — David A. Schawk — A. Alex Sarkisian — Leonard S. Caronia — Hollis W. Rademacher — John T. McEnroe — Michael G. O’Rourke — Stanley N. Logan — Patrick J. O’Brien — Each nominee for director was elected for a one-year term of office. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHAWK, INC. Date: May 20, 2013 By: /s/Timothy J. Cunningham Name: Timothy J. Cunningham Title: Chief Financial Officer
